DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1-20 under Ding in view of Sangeeta, Arena-Foster and Kamimura. However Applicant’s arguments filed February 24, 2021 has overcome the rejection of record. In particular Applicant’s arguments that Ding was not properly modified with the reference of Kamimura is found persuasive. Applicant’s arguments that Kamimura merely teaches that oxidizing agents may be used to control the ORP of the acid treatment solution where the ORP of the solution may be adversely affected by the inclusion of oxidized metal which differs from the teachings of a Ding. As such the prior art fails to teach or render obvious Applicant’s claimed method of a material removal method, comprising: receiving a component that includes a component body and a coating on the component body, the component body comprising metallic first material, and the coating comprising a second material that is different from the first material, wherein the component is a component of an item of rotational equipment; mixing a solution comprising nitric acid, hydrogen peroxide, and water in an atmosphere of supercritical carbon dioxide and introducing at least one of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713